Citation Nr: 0326140	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed fatigue, to 
include as a manifestation of an undiagnosed illness.  

3.  Entitlement to an increased rating for the service-
connected low back sprain, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1990 to December 
1993, including service in the Southwest Theater of 
Operations.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO.  

The case was remanded by the Board to the RO in April 2001 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have received any decorations 
for valor or to have other affirmative evidence of having had 
combat with the enemy in connection with service in the 
Persian Gulf War.  

2.  The veteran currently is not shown to have a definitive 
diagnosis of PTSD based on verifiable stressors that he 
experienced during his service.  

3.  The veteran has failed to provide specific information 
that would permit verification of his claimed stressors 
during his service.  

4.  The veteran currently is shown to have a symptom of 
fatigue that as likely as not is due to an undiagnosed 
illness that had its clinical onset in service.  

5.  The service-connected low back sprain currently is not 
shown to be productive of more than moderate disablement; a 
related disability picture reflective of severe lumbosacral 
strain, intervertebral disc syndrome or functional loss due 
to pain is not demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  The veteran is shown to have a disability manifested by 
fatigue due to an undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2003).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected low back strain are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.17a including Diagnostic Codes 5292, 5293 
5295 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
PTSD and for fatigue claimed as due to an undiagnosed 
illness.  In addition, the veteran asserts that his service-
connected low back disability has worsened such that a rating 
in excess of the assigned 20 percent is warranted.  


I.  VCAA compliance

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the recent remand by the 
Board, and various correspondence from the RO, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been provided ample opportunity to 
submit information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present have been associated with the claims file.  The Board 
also notes that neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in May 2002.  Hence, the claim is ready to be 
considered on the merits.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003)  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  


A.  PTSD

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective in March 
1997, and now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of PTSD or any other psychiatric disability.  

The veteran was afforded a series of VA examinations in 
conjunction with other claims of service connection in May 
1995.  At the general medical examination, the veteran did 
not indicate that he was suffering from psychiatric 
disability at that time.  

The veteran's Persian Gulf Registry examination report noted 
that the veteran never went on combat patrols or had other 
very dangerous duty.  The report also noted that the veteran 
was never under enemy fire; that no one in his unit was 
killed, wounded or missing in action; and that he never saw 
someone hit by incoming or outgoing rounds.  In addition, it 
was noted that veteran was never in danger of being injured 
or killed.  

In October 1995, the RO sent correspondence to the veteran 
requesting dates and places of his military assignments and 
his specific duties at each location.  The veteran was also 
asked to identify events of experiences that he found 
upsetting.  He was asked to describe the events in detail to 
include the date and place where the events occurred and the 
names of persons involved.  The veteran was also asked to 
indicate how long the events lasted, how destructive they 
were and to indicate his role during the events.  Finally, 
the veteran was asked to indicate in what way the experiences 
disturbed his current day-to-day behavior.  

The veteran did not provide any of this requested 
information.  

The veteran was afforded a VA PTSD examination in June 1996.  
The veteran reported that he could not sleep and was 
paranoid.  The veteran had nightmares about bomb threats and 
being killed.  The veteran indicated that there was a fire 
aboard his ship the first night, that he almost drowned in 
boot camp, and that he had nightmares about a person who 
attempted to rob him.  

The veteran reported that he had no friends and was not on 
speaking terms with his wife.  The veteran indicated that he 
had flashbacks.  He was very jumpy and startled easily.  He 
admitted to being very anxious and irritable and becoming 
suspicious of people.  He had suicidal thoughts in the past, 
but none presently.  

The veteran presented with a neat appearance.  He was shy and 
soft spoken.  His statements were informative.  He was 
anxious, uptight and ill at ease.  He claimed to be so tense 
that he started to sweat.  His mood was low, but there were 
no signs of clinical depression.  He denied having suicidal 
ideation.  He had nightmares that were quite disturbing where 
he was always in danger like being killed by other people.  

The veteran's flashbacks were described as being very vivid.  
Sometimes downtown resembled dangerous areas in Europe and if 
something looked threatening to him he started to perspire.  
He startled easily.  He was constantly hyperalert.  He made 
every effort to avoid thoughts associated with the trauma.  
There was feeling of detachment from others.  He had a 
restricted range of affect and was unable to have love 
feelings, and there was a sense of a foreshortened future.  

The veteran's sensorium was clear; recent and remote memories 
were intact.  His fund of general information was 
commensurate with schooling.  His concentration and attention 
span were low.  His insight and judgment were satisfactory.  
He was in need of long term psychiatric follow up care.  He 
was competent for VA purposes.  The diagnosis was that of 
PTSD, chronic, delayed, marked with anxiety and paranoid 
features.  

In March 1997 correspondence from the Intake Coordinator at a 
VA PTSD clinic, it was noted that the veteran met the 
criteria for PTSD based on evaluation from January 23, 1997 
through January 30, 1997.  

According to the Clinician Administered PTSD Scale (CAPS), 
the veteran met the following criteria:  (A) exposure to a 
recognizable stressor (almost drowning in training, fire on 
ship, bomb exploding in airport on way to military detail on 
ship.);  (B) re-experiencing of the trauma: intrusive 
thoughts, nightmares, psychological and physiological 
reactivity upon exposure to stimulus associated with the 
trauma;  (C) persistent avoidance of stimuli associated with 
the trauma or numbing of general responsiveness (not present 
before the trauma), including limited range of affect, 
feelings of detachment and diminished interest in activities 
and avoidance of thoughts, feelings about the incidents;  (D)  
persistent symptoms of increased arousal (not present before 
the trauma), including irritability, difficulty concentrating 
and hypervigilance and increased startle response; (E)  
duration of the disturbance was more than one month; (F)  the 
disturbance caused clinically significant distress or 
impairment in social, occupational or other important area of 
functioning.  

In addition, the veteran completed the Minnesota Multiphasic 
Personality Inventory-2 with a valid profile.  He scored 35 
on the special PTSD subscale of the MMPI.  That score 
exceeded the cutoff score of 28 and was consistent with the 
diagnosis of PTSD.  In addition, the veteran scored a 124 on 
the Mississippi Scale for PTSD.  That score exceeded the 
cutoff score of 107 and was consistent with the diagnosis of 
PTSD.  

In summary, the Intake Coordinator at the VA PTSD clinic 
indicated that the clinical interview and the psychometric 
findings were consistent with a DSM-IV diagnosis of PTSD for 
the veteran.  

In December 1999 correspondence to the veteran, the RO again 
requested information regarding the veteran's claimed 
stressors.  Specifically, the RO requested the units of 
assignment at the time of the stressful events and specific 
descriptions of events noted on the June 1996 VA examination 
report and any other specific stressful incidents claimed.  
The letter indicated that the veteran should try to give 
exact dates and places as well as units involved.  

The veteran did not respond to this request for additional 
information.  

The case was remanded by the Board to the RO in April 2001 
for additional development of the record.  The RO was 
instructed to give the veteran another opportunity to provide 
evidence regarding the claimed stressors, particularly 
specific details of the claimed stressful events during 
service.  In addition, the veteran was to be scheduled for 
another VA examination.  

In an August 2001 letter to the veteran, the RO once again 
requested information relating to the veteran's claimed 
stressors.  Specifically, the RO requested a description of 
the stressful events, approximate dates when each event took 
place and the geographic location of where the events took 
place.  

The veteran once again did not respond to the RO's request 
for specific information regarding his claimed stressors.  

The veteran was afforded another VA examination in May 2002.  
The veteran reported that he was stationed in the Red Sea and 
served as an electrician.  He described that, following basic 
training while he was in school, he became separated from his 
group and was approached by someone who wanted some money.  

The veteran asserted that he was punched in the mouth and got 
teeth knocked out and that his knuckle became infected after 
it had been struck.  Reportedly, he dislocated the knuckle 
and started having problems with the nerves.  He eventually 
had to have surgery to clean up the infection and had to have 
debridement and went to physical therapy to improve his range 
of motion.  He claimed that it continued to bother him and 
hurt at times and felt that there might be arthritis in 
there.  

Another instance where the veteran felt stressed was when he 
was on ship for the first time and there was a fire.  He 
claimed that he was told to go to a lifeboat station but did 
not know where that was.  He almost panicked and felt that 
his life was going to end; but eventually was taken to his 
lifeboat station and helped out by this first commander.  

The veteran also mentioned another instance where he almost 
drowned in boot camp.  He claimed that he was not a swimmer 
and was pushed into the water several times.  

The veteran also mentioned another time, when flying to 
Spain, he was rushed out of the plane because of possible 
gunshots, but it was a false alarm and he went back to the 
plane.  When he flew to Italy, there was a bag with a 
possible bomb which the bomb squad blew up.  

With regard to the veteran's work history, after service, he 
claimed that he was unable to hold any steady jobs and held 
mostly odd jobs.  He eventually had a steady job from 
September 2000 to May 2001 when he was and assistant 
administrator but was laid off.  He was currently working on 
his degree and claimed that he was one class away from 
getting a bachelor's degree in management science with 
concentration in information technology.  He recently moved 
to be closer to his girlfriend and three children.  He was 
currently involved in looking for work and was also involved 
in vocational rehabilitation through VA.  

The veteran was married once that lasted less than 2 years; 
he had one child from that marriage.  He currently lived with 
his girlfriend who was also the mother of three children.  
The veteran reported that his consumption of alcohol had 
decreased since he moved in with his girlfriend.  He denied 
any marijuana and cocaine abuse.  He had been arrested 
several times in Boston for disorderly conduct, assault and 
battery, and carrying a dangerous weapon.  He claimed that he 
had been in jail several times and had lost count of the 
number of times he had been arrested, but never had to stay 
overnight.  He was never placed on probation and never had 
any DUI's.  

Medically, the veteran reported problems with his 
gastrointestinal tract and noted that he had diarrhea from 
the time he was in service.  He also claimed that he had back 
pain and chronic fatigue syndrome and aching joints.  He also 
had shortness of breath from time to time.  He was on no 
continuous use of medications.  

The veteran claimed that after his release from the service, 
he was extremely anxious about everything he had gone through 
and was unable to find a job.  He eventually went to see a 
psychiatrist and was treated for an anxiety disorder and 
attention deficit.  He saw different doctors over several 
months, but had not seen any psychiatrist since 1996.  

The veteran reported that he currently had flashbacks and 
nightmares related to the time when he was in the military.  
He was fairly vague about that and claimed that they were all 
related to the instances that he had talked about.  He 
claimed he was constantly afraid and terrorized of those 
events and he woke up several times at night.  

In terms of persistent symptoms of stimuli, the veteran was 
unable to describe any efforts to avoid thoughts and feelings 
related to those instances.  He denied any lack of interest 
in activities though he claimed that he was fairly anxious 
because he wanted to find a job and was unable to do so at 
that time.  He denied having any feelings of detachment or 
estrangement from others and claimed that he had a good 
relationship with his girlfriend and the three children.  

The veteran claimed, however, that he was not able to make a 
many friends as he could before and was more of a loner now.  
He attributed that to having moved to a new area and just 
concentrating on finding a job.  He denied any restricted 
range of affect and did have a sense of foreshortened future 
because he was afraid that would not be able to find the job.  

In terms of symptoms of increased arousal, the veteran did 
admit to difficulty falling and staying asleep, irritability, 
outbursts of anger, difficulty concentrating, and some 
hypervigilance which he said was more pronounced because he 
was very sensitive to every small noise and needed to 
checkout every noise when he was sitting down.  He also 
admitted to an exaggerated startle response.  

In terms of symptoms of depression, the veteran did admit to 
feeling depressed and not being able to make the most of his 
situation.  However, he denied any lack of interest in 
activities but admitted to some feelings of worthlessness and 
helplessness at not being able to support his children the 
way he wanted.  He admitted to a lack of concentration but 
denied any suicidal or homicidal ideations.  He denied any 
manic or psychotic symptoms.  

On mental status examination, the veteran was fairly 
cooperative with good eye contact and well groomed.  He was 
fairly vague with his symptoms and tended to go into details 
about the situation without actually giving specifics.  The 
interview, as a result, was fairly prolonged.  His speech was 
very articulate and fluent.  His mood was anxious.  His 
affect was congruent.  He started crying at the end of the 
interview.  

His thought processes were logical and goal directed.  
Thought content was without any auditory or visual 
hallucinations.  There was no paranoia.  There was no 
suicidal or homicidal ideation.  Cognitively, he was alert 
and oriented to person, place, time and situation.  Memory, 
recent and remote, was intact.  His concentration was fair.  
Insight was fair.  Judgment was fair.  

The assessment was that of anxiety disorder, NOS.  The 
veteran's current Global Assessment of Functioning (GAF) was 
60 and his stressors related to financial stressors and 
inability to find a job.

The examiner concluded that the veteran suffered from 
symptoms of anxiety that were fairly nonspecific at that 
time.  He did not quite meet the diagnosis of PTSD.  He did 
have some symptoms of nightmares and flashbacks, but they 
were fairly vague and he really did not have significant 
symptoms of persistent avoidance of stimuli.  

Also, the specificity of stressors needed to be verified to 
determine the extent of exposure to traumatic injury.  The 
examiner did note, however, that he would benefit from going 
to the VA clinic and being placed on medications for his 
anxiety.  

The Board finds the recent VA examination report in this case 
to be very persuasive and probative.  The opinion was based 
on a review of the veteran's entire record as well as a 
detailed history and examination of the veteran.  
Significantly, the examination determined that he was 
suffering from an anxiety disorder related to financial 
stressors and his inability to find a job.  

The Board notes in this regard that the evidence of record 
when viewed in its entirety does not serve to establish a 
diagnosis of PTSD due to any stressor that can be verified at 
this time.  Importantly, the veteran has not provided 
detailed information to support his assertions that he 
suffered any traumatic in-service stressor.  The veteran has 
only provided vague information regarding the stressors that 
he believes have led to a diagnosis of PTSD.  

The RO requested detailed information from the veteran 
regarding his claimed stressors in at least three separate 
letters to the veteran dated in October 1995, December 1999 
and August 2001.  The Board is aware that VA's duty to assist 
is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

The veteran's DD Form 214 does not show that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge or similar 
combat citation.  The veteran has not submitted any evidence 
to show that his duties involved more than the ordinary 
stressful environment experienced by all those who served in 
a combat zone.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

In fact, the veteran's Persian Gulf Registry examination 
report, as noted hereinabove, indicated that the veteran had 
not been in any danger of being injured or killed, and that 
he had not witnessed anyone else being injured or killed.  
Accordingly, based on this record, the veteran is not shown 
to have engaged in combat with the enemy or to have credible 
supporting evidence to establish the occurrence of claimed 
stressor events in service.  

As the veteran is not shown to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 2002).  Instead, the 
record must contain evidence which corroborates the veteran's 
assertion as to the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003); 
West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the claimed stressors cannot be 
corroborated from the present record in this case.  As noted 
hereinabove, the RO attempted to obtain additional 
information regarding the veteran's claimed stressors, but 
the veteran did not comply with any of the requests.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that a diagnosis 
of PTSD has been reported in some medical records, the 
question of whether a specific event reported by a veteran as 
a stressor is valid is a question of fact for the Board to 
decide, involving as it does factors which are historical.  

Although the health professionals in this case may have 
accepted the veteran's own accounts of some unspecified 
experiences during service, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Except for the veteran's uncorroborated statements, there is 
no evidence to establish that he actually experienced any 
specific stressor event to support a diagnosis of PTSD, as 
claimed.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's assertions concerning his 
stressors to support a diagnosis of PTSD, as discussed in 
Cohen v. Brown.  


B.  Fatigue

In addition to the general criteria set forth hereinabove, 
service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2003).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) 
(2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(2003).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1) (2003).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2003).  

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations during the Gulf War.  More 
specifically, the veteran served aboard a ship in the Red 
Sea.  

However, the veteran's service medical records are negative 
for complaints, findings or a diagnosis of fatigue.  

The veteran was afforded a series of VA examinations in 
conjunction with other claims of service connection in May 
1995.  At the general medical examination, the veteran did 
not indicate that he was suffering from fatigue at that time.  

On the Persian Gulf Registry examination report, the veteran 
asserted that he had fatigue and noted an onset date of 
September 1993.  The diagnosis was that of gastritis, 
fibromyalgia and bronchitis.  The examiner did not list 
fatigue as a diagnosis.  

The veteran was examined again in September 1996.  The 
veteran complained of shortness of breath with chest 
tightness and intermittent wheezing that began after his 
Persian Gulf service and had been gradually worsening.  He 
had trouble getting up a flight of stairs and could not exert 
himself in any kind of strenuous exertion because of 
shortness of breath.  Aggravating factors included odors, gas 
fumes cigarette smoke and dust.  The veteran produced 2-3 
tablespoons of sputum per day.  His only mediations included 
Flexeril and Motrin.  

On examination, there was no acute respiratory distress and 
his blood pressure was 120/72.  There was no clubbing or 
cyanosis of his extremities.  His upper respiratory 
examination was normal.  The nasal and pharyngeal membranes 
and structures were normal, and the neck revealed marked 
localized tenderness over his thyroid without swelling.  His 
thyroid was firm in consistency.  Chest configuration was 
normal.  His lung fields were clear, there were no wheezes, 
rales or rhonchi, and the heart revealed a regular rhythm 
without a murmur or abnormal sound.  The impression was that 
of probably bronchial asthma, chronic fatigue and chronic 
bronchitis.  

A chest x-ray study in September 1996 noted minimal sigmoid 
scoliosis of the thoracolumbar spine with the upper component 
convex to the left.  There was no other significant 
abnormality.  The heart and lungs were unremarkable.  

In the April 2001 remand, the Board determined that the 
veteran should be afforded another VA examination to 
ascertain the likely etiology of the claimed fatigue.  

The veteran was examined by VA in May 2002.  He reported a 
history of chronic fatigue since service.  He denied having 
any fever, pharyngitis, lymphadenopathy, headaches, insomnia 
or migratory joint pains.  There were no aggravating or 
relieving factors.  

On examination, the veteran was alert and oriented times 
three.  Mental status examination was normal.  Cranial nerves 
II - XII were intact.  Motor system examination noted 5/5, 
normal bulk and tone.  His reflexes were 2+.  Toes were 
downgoing.  Sensation was normal to pinprick and to all 
modalities.  Gait and coordination were within normal limits.  

The examiner noted that the veteran had a history of chronic 
fatigue, which was secondary to deconditioning and was of no 
clinical significance or relevance.  According to the 
examiner, the veteran did not have chronic fatigue syndrome.  

To summarize, the evidence in this case shows that the 
veteran developed chronic fatigue following his period of 
active service in the Persian Gulf War.  While the examiner 
in May 2002 noted that the veteran did not have chronic 
fatigue syndrome, he attributed the veteran's complaints of 
fatigue to deconditioning.  

However, the Board finds that the medical record is in 
relative equipoise in showing that the veteran currently has 
a symptom of fatigue that is related to an undiagnosed 
illness in his active service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for fatigue as due to an 
undiagnosed illness is warranted in this case.  


III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran was afforded a VA examination for peripheral 
nerves in June 1996 in conjunction with the claim for 
increase.  The veteran described the back pain in his low 
back and between his shoulders.  

The pain was more constant and it was a sharp pain that 
occurred 3 to 4 times per week.  It lasted variable times.  
On a good day, it lasted only the morning and on a bad day it 
lasted all day.  His arms from his elbow to all his fingers 
on the right hand go numb sometimes.  He had no incontinence 
or loss of erection.  He had a sharp shooting pain in his 
right leg for a year.  

On examination, the cranial nerves were intact.  His motor 
function was 5/5 except for the right hand intrinsics with 
were 3/5 throughout.  Sensory-decreased pin in the right 
medial hand in the ulnar distribution was noted.  Deep tendon 
reflexes were 3+ and equal.  Toes were downgoing.  Straight 
leg raising was positive at 20 degrees, right and left.   The 
back was without paraspinous spasm.  His bends were poorly 
done.  He would not bend forward at all and had neck 
tenderness to palpation  

X-ray studies of June 1996 were compared with the lumbar 
spine series from May 1996 and there was no significant 
interval change.  Vertebral body height, disc space height 
and alignment were maintained.  The SI joints appeared 
normal.  

The diagnosis was that of lumbosacral strain; status post 
human bite, right ring finger with residual distal ulnar 
neuropathy distal to the scar, which was well healed.  

The veteran was afforded a VA examination in January 2000 to 
determine the current severity of the service-connected back 
disability.  The veteran reported that his pain was so severe 
at times that he was unable to attend classes at school.  The 
veteran also reported difficulty sitting for more than one-
half hour.  

On physical examination, the veteran's gait was normal and 
posture was erect.  There was no scoliosis or kyphosis.  He 
had a normal lordotic curve.  There was tenderness on 
palpation of the right paravertebral musculature opposite 
lumbar 2, 3, and 4.  The tenderness was marked.  There was no 
tenderness of palpation of the right or left sacroiliac 
joints.  

The range of motion of the lumbosacral spine was limited 
because of pain.  Comfortable forward flexion was to 80 
degrees; comfortable backward extension was to 10 degrees; 
comfortable right and left side flexion was to 20 degrees; 
and comfortable right and left side rotation was to 30 
degrees.  The deep tendon reflexes at the knees, percussed 
through a long insulating undergarment, were normal.  
Achilles tendon reflexes were normal.  

There was normal sensation to light touch in all the 
dermatomes of the thighs, legs, and feet.  The motor power of 
the feet was normal.  The veteran advised the examiner at the 
conclusion of the examination that the range of motion 
testing had disturbed the whole right side of his body, 
including his right arm and right leg.  The diagnosis was 
that of chronic low back pain, service related, without 
clinical evidence of motor or sensory nerve compression at 
that time.  

In April 2001, the Board remanded the case back to the RO for 
additional development of the record.  In particular, the 
Board determined that the veteran needed another VA 
examination to determine the functional limitations of the 
veteran's service-connected back disability per the 
directives set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran was examined by VA in May 2002.  The veteran 
indicated that he still had low back pain that got worse on 
any type of physical activity or exertion.  

The veteran reported that he had had a motor vehicle accident 
in 1998 and strained his back again at that time.  The low 
back pain was nonradiating.  He denied having any bowel or 
bladder incontinence.  He reported a history of chronic 
fatigue since out of the service.  He denied any fever, 
pharyngitis, lymphadenopathy, headaches, insomnia or 
migratory joint pains.  There were no aggravating or 
relieving factors.  

On examination, the veteran was alert and oriented times 
three.  The cranial nerves were intact.  Motor system 
examination noted 5/5, normal bulk and tone.  Reflexes were 
2+.  Toes were downgoing.  Sensation was normal to pinprick 
and to all modalities.  Gait and coordination were within 
normal limits.  

The range of motion of the lumbosacral spine was as follows:  
forward flexion to 95 degrees, extension to 35 degrees, side 
flexion left and right to 20 degrees, and rotation left and 
right to 18 degrees.  Sustained posture, repetitive movements 
and combined movements were normal.  There was no pain on the 
above ranges of motion of the lumbosacral spine.  The veteran 
did not have any evidence of lumbosacral radiculopathy.  

The veteran did not have any objective evidence of pain or 
functional loss due to pain associated with service connected 
low back disability.  The veteran did not have any evidence 
of weakened movement, excessive fatigability, incoordination, 
subluxation, instability or any additional loss of range of 
motion .  The veteran did not have any additional range of 
motion loss due to pain on use or during flare-ups.  There 
was no evidence of lymphadenopathy or tender points.  

The impression was that of history of low back pain with 
range of motion as above, to rule out degenerative joint 
disease.  The veteran did not have any evidence of 
lumbosacral radiculopathy on examination.  

The VA examiner opined that the veteran's low back pain and 
current disability which he claimed from low back pain was in 
no way related to his service-connected condition.  The 
examiner concluded that the veteran's current low back pain 
and the symptoms were in no way related to any type of injury 
or any type of low back strain which he sustained or had 
while in service.  The veteran did not have any evidence of 
lumbosacral radiculopathy on examination.  

The veteran's current range of motion of the lumbosacral 
spine was as noted, and he did not have any additional loss 
of range of motion on repetitive use or during flare-ups.  
The veteran also sustained a motor vehicle accident in 1998.  

As such, the examiner concluded that the veteran's low back 
symptomatology was in no way related to the service-connected 
disorder or any service-connected injury or any service-
connected condition.  Even if the veteran had not joined the 
service, he would still have had low back pain which he was 
describing.  

The examiner subsequently reviewed x-ray studies of the 
lumbosacral spine and indicated that based on x-ray, the 
veteran's symptomatology was consistent with lumbosacral 
strain, which was not secondary to any service-connected 
injury or disability.  

The veteran's residuals of a low back injury are currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5295 for lumbosacral strain.  

Under Diagnostic Code 5295, a 10 percent evaluation is 
assignable for lumbosacral strain with characteristic pain on 
motion. 

A 20 percent evaluation is warranted when there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  

A 40 percent rating is for application for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a including Diagnostic Code 
5295 (2003).  

The applicable regulations further provide that a low back 
disability may be rated on the basis of limitation of motion 
under the provisions of Diagnostic Code 5292.  

Pursuant to Diagnostic Code 5292, the rating criteria 
provides for a 10 percent rating for slight limitation of 
motion; a 20 percent rating for moderate limitation of 
motion; and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, including Diagnostic Code 5292 
(2003).  

The Board finds that there are no other applicable rating 
criteria under which to evaluate the veteran's service- 
connected lumbar muscle strain.  There is no medical evidence 
of intervertebral disc syndrome related to the veteran's 
lumbar muscle strain.  Thus, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 is not for consideration.  The veteran's service-
connected disability is most appropriately evaluated under 
Code 5295.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

The examiner in May 2002 specifically considered functional 
loss due to pain and weakness and indicated that the veteran 
did not have any additional functional loss due to pain, 
weakness or fatigability with regard to the back disability.  

The Board finds in this regard that the medical evidence when 
considered in its entirety shows that the service-connected 
disability picture is productive of a level of impairment 
consistent with no more than moderate disablement.  

Thus, viewing the evidentiary record in light of the recent 
medical opinion as to the severity of the service-connected 
disability, the Board cannot find that the veteran is 
experiencing a level incapacity consistent with severe 
limitation of actual motion or functional limitation due to 
pain or lumbosacral strain.  

Accordingly, a preponderance of the evidence is against the 
claim, an increase rating in excess of the currently assigned 
20 percent rating for the service-connected low back injury 
residuals is not for application.  




ORDER

Service connection for PTSD is denied.  

Service connection for fatigue as a manifestation of an 
undiagnosed illness is granted.  

An increased rating for the service-connected low back sprain 
is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



